I -- { t_ ED
                                                                                    COURT OF APPEALS
                                                                                       D! VISIMIVI 11

                                                                                2014 FEB 20       AM 9* 24




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                       DIVISION II


STATE OF WASHINGTON,                                             No. 19429 -5 -II


                             Respondent,                        Consolidated With


       V.                                                        No. 43041 -0 -II


CHRIS ALLEN FORTH,
                                                           UNPUBLISHED OPINION




       WORSWICK, C. J. —   On November 8, 1994, a jury found Chris Allen Forth guilty of first

degree child molestation and bail jumping. The trial court imposed a special sex offender

sentencing alternative (SSOSA) sentence that allowed Forth to serve his 75 month sentence

under community supervision, subject to certain conditions. In 1995, Forth appealed his first
degree child molestation conviction to this court. While his appeal was pending in this court,

Forth fled the State and we granted the State' s motion to dismiss his appeal. We issued a

mandate from that appeal on November 18, 1996. Forth was later arrested pursuant to a bench

warrant on   December 16, 2011.
No. 19429 -5 -II
Consolidated With No. 43041 -0- II




         At Forth' s February 3, 2012 SSOSA revocation hearing, the trial court found that Forth

had failed to complete court- ordered treatment and failed to report to his community corrections

officer as directed. The trial court entered an order revoking Forth' s SSOSA sentence and

committing him to 75 months of incarceration and 36 months of community custody. Forth

timely appealed the trial court' s SSOSA revocation order, asserting that ( 1) the trial court failed
to credit him for time he served in an Idaho jail while awaiting extradition to Washington.

             On October 30, 2012, our Supreme Court ordered this court to recall our mandate and to

reinstate Forth' s original appeal. On December 4, 2012, we reinstated Forth' s original appeal, in

which he argued ( 2) the trial court erred by admitting child hearsay evidence without weighing

on the record each of the nine factors for determining the hearsay statements' reliability under

State   v.   Ryan, 103 Wash. 2d 165, 691 P.2d 197 ( 1984); and ( 3) sufficient evidence did not support


his conviction. We consolidated Forth' s original appeal with his appeal from the trial court' s

 SSOSA revocation order and allowed the parties to file supplemental briefing. Forth filed a

 supplemental brief in which he asserts that (4) his trial counsel was ineffective for stipulating to

the reliability    of   the   child victim' s   hearsay   statements, (   5) his appellate counsel was ineffective


 for failing to obtain the entire verbatim record of proceedings of Forth' s trial, and ( 6) appellate
 counsel' s failure to obtain the entire trial record violated his state constitutional right to appeal.

             Forth has   also   filed   a statement of additional grounds      for   review ( SAG),   in which he


 asserts ( 7) the trial court erred by failing to credit him with time he had served in the community

 before revocation of his SSOSA sentence. We affirm Forth' s convictions. but remand to the trial

 court for a determination of whether Forth was serving time in Idaho solely in regard to the



                                                               2
No. 19429 -5 -II
Consolidated With No. 43041 -0 -II




Washington offense for which he sought credit and, if so, a recalculation of the credit for time

served that Forth is entitled to under RCW 9. 94A. 505( 6).

                                                       FACTS


          Forth   and   Tina Bennett   married   in 1982    and   had two   children;     JAB   and   TB. 1   Forth and

Tina dissolved their marriage in 1988, and Tina later married Donald Bennett.2 Under the terms

of the parties' dissolution decree, JAB and TB spent a majority of their time living in Pendleton,

Oregon with Tina and visited Forth for four weeks every summer and on every other holiday. In

the summer of 1991, JAB and TB went to visit Forth in Puyallup, Washington. After TB

returned to Pendleton and started the first grade, she became more aggressive and began

                          out at people,   mostly boys."      Report   of   Proceedings ( RP) ( Nov, 2, 1994) at
physically " striking


7.


          One evening in August 1992, TB climbed onto Donald' s lap, gave him a hug, and asked
for " special   attention."   RP ( Nov. 2, 1994) at 7. Tina and Donald asked TB what she had meant

by " special    attention," and   TB   responded, "[   S]   pecial attention   like ...   daddy Chris gives her."

 RP ( Nov. 2, 1994) at 8. When Tina and Donald again asked TB what she had meant by " special

 attention,"   TB became frustrated and went to her bedroom. Tina went.to TB' s bedroom and

 asked   her   again what she   had   meant   by " special    attention,"   but TB said that she couldn' t tell her.

 After Tina assured TB that she could tell her anything, TB revealed that Forth had touched her

 1
     We refer to the juvenile victim and her brother by their initials to protect their privacy interests.

 2 Because Tina and Donald Bennett share a last name, we refer to each individual by their first
 name for clarity, intending no disrespect.



                                                              3
No. 19429 -5 -II
Consolidated With No. 43041 -041




inappropriately during her        visit with   him in the      summer of    1991.    Specifically, TB stated that

Forth had touched her breasts and vaginal area with his hands and his mouth. TB also described

a " toilet game" that she said occurred in Forth' s bathroom, where Forth had directed her to

urinate   in his   mouth.   RP ( Nov. 2, 1994)     at   11.    Tina reported TB' s allegations to the Oregon


Children' s Services Division (CSD). .


          CSD caseworker Linda Olson interviewed TB on August 21, 1992. Using anatomically

correct drawings of a female child and a male adult, TB described to Olson the same incidents of

Forth' s sexual misconduct that she had disclosed to Tina. TB told Olson that the incidents

occurred during her visit with Forth in the summer of 1991.

          On July 14, 1993, the State charged Forth with one count of first degree child
molestation. The State later amended its information to include a bail jumping charge, after

Forth failed to appear at an October 20, 1993 hearing.

          Before trial, the trial court held a hearing to determine the admissibility of TB' s hearsay

statements to Tina and Olson. The trial court ruled that TB' s hearsay statements to Tina and

 Olson were admissible at trial, stating:

          Well, the Court at this point makes evidentiary rulings only and in this case, like
          every other case, the jurors will be free to believe all or part or none of the
                                  witness who      testifies in the      case.     The child' s competence to
          testimony    of   any
          testify has been conceded, so we' ll state the jurors will either believe or disbelieve
          the child. We then get to the mother and to Linda Olson.
                  The Court, of course, can take judicial notice and note that there are
          always motivations, ex- husband, ex -wife, there can be lots of animosity or maybe
          not such                  and all    different      gradiations [ sic]   and variations.   Other than
                      animosity
          the obvious fact that this ex- husband and ex -wife, I didn' t detect any particular
          motivation to do anything other than what a mother should do. That doesn' t mean
          I' m putting a stamp of accuracy on any particular witness, but I didn' t see


                                                                 2
No. 19429 -54I.
Consolidated With No. 43041 -0- II




       anything     other   than the       ex- husband,     ex -wife syndrome to detract from the
       testimony     of   mother.     And of course whether she should or should not be
       believed, again, can be argued to the jury.
              As far as Ms. Olson, all of us are handicapped by the allegations that
       something happened in 1991.                 It, whatever it was, was disclosed in 1992 and
       people    had to   act upon   it,   or   they did   act upon   it in 1992. It' s now November 1,
       1994 and we all have to struggle with that, and whether that hurts or helps the
       state, whether that hurts or helps the defense, remains to be seen.
               I find that any inconsistencies or problems with Linda Olson' s report are
        simply things where there can be problems and both sides can argue whether
       these are problems that should cause anybody to particularly believe or disbelieve
        a particular witness.

                 The Court will rule that the hearsay statements of the mother and of Linda
        Olson are admissible.... .
                 We' ll note an exception to the defense on the Court' s ruling and as I say, I
        don' t know if a cautionary instruction is appropriate or not, but I' ll certainly
        consider it.


RP ( Nov. 1, 1994) at 57 -59.


        At trial, TB, Tina, and Olson testified consistently with the facts as stated above.

Additionally, Tina testified that she and Donald had driven to Seattle from Pendleton a couple of
weeks after July 4, 1991, to drop off JAB and TB with Forth for a four -week visit. On cross-
examination, Tina testified that during the pendency of her marriage dissolution in 1988, she had

taken TB to a doctor after suspecting that TB had been sexually abused, but the doctor

 determined that there was no evidence of such sexual abuse. Tina stated that she became

 concerned about possible sexual abuse in 1988, when TB told her that " daddy had spanked her

 down there."    RP ( Nov. 2, 1994) at 32. She further stated that she didn' t tell Forth about her

 suspicions   in 1988 because " it didn' t       seem   important," and because she was embarrassed to tell


 Forth about her suspicions after the doctor' s examination revealed no evidence of sexual abuse.

 RP ( Nov. 2, 1994) at 32 -33.




                                                             5
No. 19429 -5 -II
Consolidated With No. 43041 -0- II




            Prior to Donald' s testimony, the State requested that the trial court allow Donald to

                    TB'   s statement   that she   had   asked   him for " special   attention."   Outside the presence
testify    about




of   the   jury,   Donald   stated   that TB   had   asked   him for " special   attention,"   that he did not know


what she had meant by the statement, that TB never told him what she had meant by the
statement, and that TB did not talk to him about her allegations of Forth' s sexual misconduct.

Following this inquiry, defense counsel stipulated to the admissibility of TB' s hearsay statement
to Donald.


            Forth testified that he drove to Pendleton in late June of 1991 to stay with his

grandmother for her 80th birthday party and for a family reunion. He further testified that Tina

dropped off JAB and TB at his grandmother' s house on July 6 or July 7, and that he drove the

children to Puyallup a couple of days later. Forth stated that his visitation with the children

continued until July 16, 1991, at which point he drove the children back to Tina' s home in
Pendleton. The testimony of defense witnesses Joe Forth, Forth' s older brother; Cory Haugsted,

Forth' s half brother; Myrna Coan, Forth' s mother; and William Coan, Forth' s stepfather, all
              -

 substantially supported Forth' s testimony regarding the timeline of JAB and TB' s visit with him
 in the    summer of       1991.   In addition, Joe Forth and Myrna Coan both testified that the bathroom

 in Forth' s home was too small for Forth to lie on the floor in the manner that TB had alleged.

             The jury returned verdicts finding Forth guilty of first degree child molestation and bail
 jumping. The trial court imposed a SSOSA sentence that allowed Forth to serve his 75 month
 sentence under community supervision, subject to certain conditions.




                                                                  0
No. 19429 -5 - II
Consolidated With No. 43041 -0 -II




          On April 26, 1995, Forth filed a timely notice of appeal challenging his first degree child

molestation conviction. In November 1995, while Forth' s appeal was still pending review in this

court, the State filed a petition in the trial court to revoke Forth' s SSOSA sentence. Forth failed

to'   appear   for his SSOSA   revocation   hearing   and a   bench   warrant was   issued for his   arrest.   3 On

April 23, 1996, the State filed a motion with this court to dismiss Forth' s appeal, asserting that he

waived his right to appeal by fleeing this court' s jurisdiction. On June 5, 1996, a commissioner

of this court entered an order conditionally dismissing Forth' s appeal. We dismissed Forth' s

appeal on August 8, 1996, and issued our mandate on November 18, 1996. Forth was arrested

on December 16, 2011.


          Following a February 3, 2012 SSOSA revocation hearing, the trial court entered an order

revoking Forth' s SSOSA sentence, finding that he had failed to complete treatment and had
failed to report to his community corrections officer as directed. Forth asserted at the revocation

hearing that he was entitled to six months and three days credit for time served in Idaho on the
bench warrant. The trial court disagreed, stating:

           You were sitting in the Idaho jail because you went to another jurisdiction, and
           we   had to   extradite you   back here.   You don' t get credit for the time you spent in
           the Idaho jail. You only get credit for the time you spent in our state and our jail.

 RP ( Feb. 3, 2012) at 11 - 12. On February 8, 2012, Forth timely appealed the trial court' s order

 revoking his SSOSA sentence.


 3 For reasons that are unclear from the record on appeal, Forth' s bench warrant was quashed; a
 second bench warrant for his arrest issued in December 1998. It was revealed at the February 3,
 2012 SSOSA revocation hearing that Forth had fled to Idaho and had assumed the name " John
 Conrad" until his arrest on December 16, 2011.




                                                          7
No. 19429 -5 -II
Consolidated With No. 43041 -0 -II




        On April 12, 2012, Forth filed a motion with this court to recall the mandate from his

1995 appeal, which motion we denied on June 27, 2012. Forth filed in our Supreme Court a

motion for discretionary review of the order denying his motion to recall our mandate. On
October 30, 2012, our Supreme Court ordered this court to recall our mandate and to reinstate

Forth' s appeal. On December 4, 2012, we reinstated Forth' s appeal, consolidated that appeal

with his appeal from the trial court' s SSOSA revocation order, and allowed the parties to file

supplemental briefing.

                                                        ANALYSIS


                                               I. CHILD HEARSAY EvIDENCE


        Forth first contends that the trial court erred by admitting evidence of TB' s hearsay

 statements to Tina and Olson. Specifically, Forth argues that we should reverse his first degree

 child molestation conviction because the trial court failed to evaluate on the record the nine Ryan

 factors for determining the reliability of child hearsay statements. Because evidence presented at

 the child hearsay hearing supports the trial court' s conclusion that TB' s hearsay statements were
 reliable, and   thus   admissible under         former RCW 9A.44. 120 ( 1991), we disagree.


        We review a trial court' s decision to admit child hearsay evidence for an abuse of

 discretion. State      v.   Borboa, 157 Wash. 2d 108, 121, 135 P.3d 469 ( 2006). A trial court abuses its


 discretion if its decision is manifestly unreasonable or exercised on untenable grounds or for
 untenable reasons.          State   v.   Rohrich, 149 Wash. 2d 647, 654, 71 P.3d 638 ( 2003).   The   child
No. 19429 -5 -II
Consolidated With No. 43041 -0 -II




hearsay statute, former RCW 9A.44. 120,4 governed the admissibility of TB' s out -of - ourt
                                                                                     c
statements and provided in relevant part:


        A statement made by a child when under the age of ten describing any act of
        sexual contact performed with or on the child by another or describing any
        attempted act of sexual contact with or on the child by another, not otherwise
        admissible by statute or court rule, is admissible in evidence in dependency
        proceedings under Title 13 RCW and criminal proceedings, including juvenile
        offense adjudications, in the courts of the state of Washington if:
                 1) The court finds, in a hearing conducted outside the presence of the
        jury, that the time, content, and circumstances of the statement provide sufficient
        indicia of reliability; and
                       2) The child either:
                       a) Testifies at the proceedings; or
                       b) Is      unavailable      as   a    witness:        PROVIDED, That when the child is
        unavailable          as    a    witness,     such statement may be admitted only if there is
        corroborative evidence of the act.




        Because TB testified at trial, the issue before us is whether her statements were

 sufficiently reliable to be admitted through the testimony of Tina and Olson. In determining
 whether the time, content, and circumstances of a child' s hearsay statements provide sufficient

 indicia of reliability, a trial court applies the nine Ryan factors. State v. Woods, 154 Wash. 2d 613,
 623, 114 P.3d 1176 ( 2005) ( citing Ryan, 103 Wash. 2d 165).                          Those factors include:


          1)    whether        the     child   had   an     apparent         motive   to   lie, ( 2) the child' s general
        character, (         3)    whether     more         than   one       person   heard the    statements, (   4)   the

        spontaneity of the statements, ( 5) whether trustworthiness was suggested by                                    the
                                                                       and the witness,                                     6)
        timing of the statement and the relationship between the child
                                                                                                                        (




 4
  The language of former RCW 9A.44. 120 remains substantially the same in its current form.
 The current statute now contains language allowing for the admission of child hearsay evidence
 where the out - - ourt statement sought to be admitted described " any act of physical abuse of
               of c
 the child by another that results in substantial bodily harm as defined by RCW 9A.04. 110."
 LAWS   OF     1995,   ch.   76, § 1.




                                                                         9
No. 19429 -5 -II
Consolidated With No. 43041 -0 -II




       whether           the   statements contained express           assertions of past      fact, ( 7) whether the
        child' s    lack       of   knowledge   could   be   established      through   cross -examination, ( 8)   the
       remoteness              of    the possibility   of   the   child' s    recollection   being faulty,   and (   9)

        whether the surrounding circumstances suggested the child misrepresented the
        defendant' s involvement.


Woods, 154 Wash. 2d               at   623 ( citing Ryan, 103 Wash. 2d         at   175 -76). A trial court need not determine



that every Ryan factor is satisfied before admitting child hearsay evidence under former RCW
9A.44. 120; it is sufficient if the evidence before the trial court shows that the Ryan factors are

 substantially      met."       State v. Swan, 114 Wash. 2d 613, 652, 790 P-.2d 610 ( 1990).

           Here, Forth does not contend that the evidence presented at the child hearsay hearing

failed to support the trial court' s ruling on the admissibility of TB' s hearsay statements to Tina

and Olson. Instead, he argues only that the trial court abused its discretion by admitting TB' s

hearsay statements without weighing on the record each of the nine Ryan factors. But a trial
court need not find that every Ryan factor weigh in favor of reliability, so long as the factors are

  substantially     met."           Swan, 114 Wash. 2d at 652. Moreover, we will affirm a trial court' s


 admission of child hearsay evidence where the reliability of the evidence is apparent from the

 record.    State   v.   Stevens, 58 Wn.        App. 478,    487, 794 P.2d 38 ( 1990). Here, the record contains


 sufficient evidence that the Ryan factors were substantially met and, thus, the trial court did not

 abuse its discretion by admitting those statements at trial.

                                              II. SUFFICIENCY OF THE EVIDENCE


           Next, Forth asserts that sufficient evidence did not support his first degree child

 molestation conviction. Again, we disagree.




                                                                    10
No. 19429 -5 -II
Consolidated With No. 43041 -041




             Sufficient evidence exists to support a conviction if any rational trier of fact could find

the essential elements of the crime beyond a reasonable doubt when viewing the evidence in the

light   most    favorable to the State. State            v.   Hosier, 157 Wash. 2d 1, 8, 133 P.3d 936 ( 2006). A


defendant claiming insufficiency of the evidence admits the truth of the State' s evidence and all

inferences that reasonably can be drawn from the evidence. State V. Salinas, 119 Wash. 2d 192,

201, 829 P.2d 1068 ( 1992).            Circumstantial evidence and direct evidence are equally reliable.

State   v.   Delmarter, 94 Wash. 2d 634, 638, 618 P.2d 99 ( 1980). We defer to the trier of fact on


issues of conflicting testimony, credibility of witnesses, and the persuasiveness of the evidence.

State v. Walton, 64 Wash. App. 410, 415 -16, 824 P.2d 533 ( 1992).

             To convict Forth of first degree child molestation, the State had to prove beyond a

reasonable       doubt the     essential elements of           former RCW 9A.44. 083 ( 1990),        which statute




provided       in   relevant part, "   A person is guilty of child molestation in the first degree when the

person has sexual contact with another who is less than twelve years old and not married to the

perpetrator and         the   perpetrator   is   at   least thirty -
                                                                   six   months older   than the   victim."   And former


 RCW 9A.44. 010 ( 1988) defined " sexual contact" as " any touching of the sexual or other intimate

 parts of a person done for the purpose of gratifying sexual desire of either party."

             Forth does not assert that the State failed to present evidence in support of the elements of

 first degree child molestation but, instead, contends that no rational jury could have found his

 guilt beyond a reasonable doubt in light of the conflicting evidence regarding the timing of TB' s

 visitation with       him in the   summer of           1991:    Forth also contends that the State' s evidence with

 regard to the " bathroom game" incident failed to support his first degree child molestation



                                                                    11
No. 19429 -5 -II
Consolidated With No. 43041 -0 -II




conviction in light of defense witnesses' testimony regarding the bathroom' s size. Forth' s

contentions essentially ask this court to reweigh the evidence and to evaluate the credibility of

witnesses. But we defer to the trier of fact on issues of conflicting testimony, credibility of

witnesses, and the persuasiveness of the evidence. State v. Cord, 103 Wash. 2d 361, 367, 693 P.2d
81 ( 1985).     Accordingly, Forth' s argument regarding the sufficiency of the evidence used to

convict him is meritless and we do not address it further here.

                                 III. INEFFECTIVE ASSISTANCE OF COUNSEL

        Next, Forth asserts in his supplemental brief that his trial counsel was ineffective for

stipulating to the admissibility of TB' s hearsay statement through the testimony of Donald, and
that his original counsel on appeal was ineffective for failing to order a complete transcription of

his trial record. We disagree.

        We review ineffective assistance of counsel claims de novo. State v. Binh Thach, 126

Wn.   App.    297, 319, 106 P.3d 782 ( 2005). To prevail on an ineffective assistance of counsel


 claim, Forth must show both that ( 1) counsel' s performance was deficient and ( 2) the deficient

 performance prejudiced him. Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80
L. Ed. 2d 674 ( 1984);      State v. Brockob, 159 Wash. 2d 311, 344 -45, 150 P.3d 59 ( 2006).

 Performance is deficient if, after considering all the circumstances, it falls below an objective

 standard of reasonableness. State v. McFarland, 127 Wash. 2d 322, 334 -35, 899 P.2d 1251 ( 1995).

 Prejudice results if the outcome of the trial would have been different had defense counsel not

 rendered     deficient   performance.   McFarland, 127 Wash. 2d   at   337.   If Forth fails to establish either


 prong of this test, our inquiry ends and we need not consider the other prong. State v.


                                                       12
No. 19429 -5 -II
Consolidated With No. 43041 -0 -II




Hendrickson, 129 Wash. 2d 61, 78, 917 P.2d 563 ( 1996).      We strongly presume that counsel is

effective and the defendant must show the absence of any legitimate strategic or tactical reason

supporting defense counsel' s actions. McFarland, 127 Wash. 2d at 337. To rebut this

presumption, the defendant bears the heavy burden of "establishing the absence of any

 conceivable   legitimate tactic explaining   counsel' s performance. "'    State v. Grier, 171 Wash. 2d 17,


42, 246 P.3d 1260 ( 2011) (   quoting State v. Reichenbach, 153 Wash. 2d 126, 130, 101 P.3d 80

 2004)).


A.       Trial Counsel


         Forth asserts that his trial counsel was ineffective for stipulating to the admissibility of

TB' s out -of - ourt statement to Donald because the statement was not admissible under former
              c

RCW 9A.44. 120. Although Forth is correct that TB' s statement regarding " special attention" did

not   describe any "   act of sexual contact performed with or on   the   child   by   another,"   at least with


regard to Donald who testified that TB never explained to him what the statement meant, it is for

this very reason that he cannot demonstrate that his trial counsel' s stipulation prejudiced him.
Moreover, because Tina also testified as to TB' s initial statement regarding " special attention,"


 Donald' s testimony was cumulative and therefore did not prejudice Forth. Accordingly, Forth
 cannot show that the outcome of his trial would have been different had his counsel objected to

 the admissibility of TB' s statement to Donald and, thus, he fails to demonstrate that his trial
 counsel rendered.ineffective assistance.




                                                     13
No. 19429 -5 -II
Consolidated With No. 43041 -0 -II




B.      Appellate Counsel


        Next, Forth asserts that his original appellate counsel was ineffective for failing to order a

complete verbatim transcription of       his trial   record.   Specifically, Forth asserts that his appellate

counsel was ineffective for failing to order a transcription of jury voir dire, opening statements,

and   closing   arguments.   5 Absent a record of these proceedings, however, we cannot evaluate

whether the outcome of Forth' s appeal would be different had his original appellate counsel

ordered a' transcription of these records. State v. Burke, 132 Wash. App. 415, 419, 132 P.3d 1095

 2006) ( citing McFarland, 127 Wash. 2d         at   335).   Accordingly, on the record before us, Forth fails

to demonstrate ineffective assistance of appellate counsel.

                                            IV. RIGHT To APPEAL


         Forth also argues that his appellate counsel' s failure to order a complete verbatim

transcript of the trial proceedings deprived him of his right to appeal under article I, section 22,

of our State Constitution. We disagree.

          A criminal defendant is ` constitutionally entitled to a ` record of sufficient

completeness'      to   permit effective appellate review of     his   or   her   claims."   State v. Tilton, 149
Wash. 2d 775, 781, 72 P.3d 735 ( 2003) (       quoting State v. Thomas, 70 Wash. App. 296, 298, 852 P.2d
1130 ( 1993) (   quoting Coppedge v. United States, 369 U.S. 438, 446, 82 S. Ct. 917, 8 L. Ed. 2d
21 ( 1962)).   However, a " record of sufficient completeness" does not necessarily equate with a


 5 In his supplemental brief, Forth asserts that these records are no longer available as reporter' s
 notes may be destroyed after 15 years under RCW 36.23. 070. It has not escaped our attention
 that Forth' s absconsion likely contributed to his inability to now provide a complete verbatim
 transcript of trial.




                                                          14
No. 19429 -5 - II
Consolidated With No. 43041 -0 -II




complete verbatim        transcript   of   trial. Tilton, 149 Wash. 2d at 781.   And the absence of a portion of


the trial record is not reversible error unless the defendant can demonstrate prejudice. State v.

Miller, 40 Wn.       App.   483, 488, 698 P.2d 1123 ( 1985).      Again, on the record before us, Forth


cannot demonstrate any prejudice resulting from the absence of a portion of his trial record.

Accordingly, he cannot show that he was deprived of his article I, section 22 right of appeal and
we affirm his convictions.

                                   V. ORDER REVOKING SOOSA SENTENCE

          Next, Forth challenges the trial court' s order revoking his SSOSA sentence, asserting that

the trial court erred by failing to credit him for time served in an Idaho jail while awaiting

extradition back to Washington State. Because the trial court erred by ruling as a matter of law

that Forth was not entitled to credit for time served in an out - f - tate correctional facility, we
                                                                o s

remand to the trial court for a determination of whether Forth was serving time in Idaho solely in

regard to the Washington offense for which he sought credit and, if so, to recalculate his credit

 for time served.


              We review de novo a trial court' s decision to award an offender credit for time served.

 State   v.   Swiger, 159 Wash. 2d 224, 227, 149 P.3d 372 ( 2006).         When interpreting a statute, our duty

 is to implement the intent of the legislature. State v. Thompson, 151 Wash. 2d 793, 801, 92 P.3d
228 ( 2004).      Where a statute' s meaning is. plain on its face, we must give effect to that meaning

 as expressing the legislature' s intent. State v. Jacobs, 154 Wash. 2d 596, 600, 115 P.3d 281 ( 2005).
 We determine a statute' s plain meaning from the ordinary meaning of the statute' s language, as




                                                             15
No. 19429 -5 -II
Consolidated With No. 43041 -0 -II




well as from the general context of the statute, its related provisions, and from the statutory

scheme as a whole. Jacobs, 154 Wash. 2d at 600.

          RCW 9. 94A. 505( 6)      provides, "      The sentencing court shall give the offender credit for all

confinement time served before the sentencing if that confinement was solely in regard to the

offense   for   which   the   offender   is being   sentenced."       A trial court may not award credit for time

served on other charges. In re Pers. Restraint ofPhelan, 97 Wash. 2d 590, 597, 647 P.2d 1026

 1982).    By its plain language, RCW 9. 94A.505( 6) requires sentencing courts to credit offenders

with all confinement time served before sentencing if such confinement was solely in regard to

the offense being sentenced. And the statute does not contain any language limiting such credit
                                                                                                               0606


to time   served   in   a   Washington State      facility.   The State   argues,   however, that RCW 9. 95.



precludes Forth from receiving credit for time served in an out -of state jail while awaiting his
                                                                    -
extradition to Washington. But RCW 9. 95. 900( 2) states that RCW 9.95. 060 applies to " any

 felony offense committed before July 1, 1984, and to any offense sentenced under RCW
 9. 94A. 507    and committed on or after         July   1, 2001."     Here, Forth committed his offense in 1991




 6 RCW 9. 95. 060 provides in relevant part:

          When a convicted person seeks appellate review of his or her conviction and is at
          liberty on bond pending the determination of the proceeding by the supreme court
          or the court of appeals, credit on his or her sentence will begin from the date such
          convicted person        is   returned   to custody....         If such convicted person does not
          seek review of the conviction, but is at liberty for a period of time subsequent to
          the signing of the judgment and sentence, or becomes a fugitive, credit on his
           sentence will begin from the date such convicted person is returned to custody.




                                                               Irel
No. 19429 -5 -II
Consolidated With No. 43041 -0 -II




and, thus, RCW 9. 95. 060 does not apply to his sentence. Accordingly, we do not consider the

State' s argument regarding RCW 9. 95. 060. Instead, we rely on the plain language of RCW

9. 94A.505( 6) to hold that the sentencing court was required to credit Forth with time he served in

an Idaho jail, provided that Forth served such time solely in regard to the Washington offense

being sentenced.

         Here, the record is unclear as to whether Forth had been serving time in an Idaho jail

solely for his Washington offense because the trial court foreclosed any further presentation of
evidence on that issue by ruling as a matter of law that Forth was not entitled to credit for time
served   in          of state
              an out -  -       facility.   Similarly, it is unclear how much time Forth had served in the
                                                    7
Idaho jail    while   awaiting his   extradition.       Accordingly, we remand to the trial court for a

determination of whether Forth was setving time in Idaho solely in regard to the Washington

 offense for which he sought credit and, if so, to recalculate the credit for time served that Forth is

 entitled to under RCW 9. 94A.505( 6).

                                                         VI. SAG


         In his SAG, Forth argues that the trial court erred by failing to credit him with time he

 served on community custody before the revocation of his suspended sentence. But our Supreme
 Court has held that a defendant is not entitled to credit against his sentence for time spent in the

 community under a SSOSA before the defendant' s suspended sentence was revoked. State v.



 7 The trial court must resolve these factual issues on remand.




                                                             17
No. 19429 -5 -II
Consolidated With No. 43041 -0 -II




Pannell, 173 Wash. 2d 222, 224, 267• P. 3d 349 ( 2011).   Following Pannell, we reject Forth' s SAG

argument.



        We affirm Forth' s convictions but remand to the trial court to determine whether Forth' s

confinement in Idaho was solely in regard to his Washington offense and, if so, to recalculate the

credit to which Forth is entitled under RCW 9. 94A.505( 6).

        A majority of the panel having determined that this opinion will not be printed in the
Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.




                                                                     Worswick, C. J.
U7,- r-nncTtr•




                                                  M.